UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4566


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHN D. ONLEY, a/k/a Jamal,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:06-cr-00062-JPB-JES-1)


Submitted:    February 25, 2009             Decided:   March 17, 2009


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Godwin Oyewole, Washington, D.C., for Appellant.  Sharon L.
Potter, United States Attorney, Thomas O. Mucklow, Assistant
United   States  Attorney,  Martinsburg,  West  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 John     D.   Onley      pleaded          guilty   to       three   counts    of

distribution of crack cocaine and one count of possession with

intent      to    distribute         crack      cocaine.         Onley       objected   to    the

relevant conduct drug amount as calculated in the presentence

report.      At sentencing, Onley testified regarding his relevant

conduct and the Government presented evidence in support of the

probation officer’s findings.                     The district court adopted the

relevant conduct drug amount as set forth in the presentence

report, finding Onley’s testimony to be “patently incredible.”

The district court declined to apply a downward adjustment for

acceptance        of     responsibility          on    account      of   its     determination

that Onley’s testimony was untruthful.

                 Onley’s resulting advisory guideline range was between

108   and    135        months’    imprisonment.              The   court      considered     the

sentencing        factors      set      forth    at    18     U.S.C.     §    3553(a)   (2006),

particularly remarking on Onley’s history and characteristics,

§ 3553(a)(1),           and    imposed     a    sentence       of    108      months.      Onley

appeals,         arguing        that      the         district      court        ignored      the

“reasonableness” standard mandated under Gall v. United States,

128 S. Ct. 586, 594-95, 597 (2007), failed to fully consider the

§ 3553(a)         factors,        and    erred        in     denying     a     reduction      for

acceptance of responsibility.                   We affirm.



                                                 2
             We review a federal sentence for reasonableness, under

an abuse-of-discretion standard.                   Gall, 128 S. Ct. at 594, 597.

This     review      requires       appellate       consideration             of    both      the

procedural and substantive reasonableness of a sentence.                                   Id. at

597.     A sentence within the properly calculated guideline range

may    be   afforded     an     appellate         presumption         of    reasonableness.

Rita v. United States, 551 U.S. 338, ___, 127 S. Ct. 2456, 2459,

2462 (2007).

             Onley’s 108-month sentence, which falls at the lowest

end    of    his     guideline       range,        is       presumptively          reasonable.

Moreover,      the     district      court        appropriately            considered        that

range,      together     with      the     arguments          at    sentencing        and     the

§ 3553(a)      factors,       when       imposing           the    sentence.          We     have

consistently held that while a district court must consider the

statutory      factors       and     explain       its        sentence,       it    need      not

explicitly reference § 3553(a) or discuss every factor on the

record, particularly when the court imposes a sentence within a

properly calculated guideline range.                         United States v. Johnson,

445 F.3d 339, 345 (4th Cir. 2006).                      In this regard, the district

court’s     explanation       for    the    sentence          imposed       was    sufficient.

Moreover,     in     light    of     Onley’s       false          denials    regarding        his

relevant     conduct,     the      district       court       did    not    clearly    err     in

denying an adjustment for acceptance of responsibility.                                       See

U.S.   Sentencing       Guidelines         Manual       §    3E1.1,    comment.       (n.1(a))

                                              3
(2007) (a defendant who falsely denies or frivolously contests

his relevant conduct has “acted in a manner inconsistent with

acceptance of responsibility.”).

              In    sum,    we   conclude       that    the    sentence    imposed    is

reasonable         and   that    the   district        court   did   not   abuse     its

discretion in sentencing Onley to 108 months in prison.                               We

accordingly affirm.             We dispense with oral argument because the

facts   and    legal       contentions    are     adequately      presented    in    the

materials     before       the   court   and     argument       would   not   aid    the

decisional process.

                                                                              AFFIRMED




                                            4